The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

PERIOD FOR RESPONSE RESTARTED
The previous action inadvertently omitted a 101 rejection of claim 15.  This new action adds the 101 rejection and restarts the period for response.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 15 not limited to non-transitory embodiments.  The broadest reasonable interpretation of medium is not limited to tangible embodiments, instead being defined as including both non-transitory embodiments (e.g., volatile and non-volatile media such as optical or magnetic disks) and transitory embodiments (e.g., transmission media such as acoustic, optical or electromagnetic waves).  As such, the claim is not limited to statutory subject matter and is therefore non-statutory.  (See 1300 OG 142: Interim guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility; Annex IV ( c ), published 22 November 2005).
Note: An OG notice has been released to guide applicants in rewriting claims to overcome rejections based on non-statutory “computer readable media”.  In order to be directed to statutory subject matter, the claim must be directed to a non-transitory computer readable medium storing the computer program.  
	The phrase non-transitory need not appear in the specification, however, if the specification DOES include a definition of the term “non-transitory”, it should not include transitory elements. 
	The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  
 
See Official Gazette notice 1351 OG 212 available at   
http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20  
 

Specification - Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Note that phrases such as “Method and Apparatus for” or “in a communication system” should be avoided as generic terms that could be applied to most applications in this art at least. Titles should be a concise statement of the essential claimed elements.
The following title is suggested:
SETTING DIRECTIONAL OR NON-DIRECTIONAL ANTENNA MODE BASED ON TRANSMISSION POWER

Specification – Minor Informalities
The disclosure is objected to because of the following informalities: 
there is a typo in paragraph 38, line 3, “the firs power” should be “the first power”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Guo (US 2017/0373739).
Consider claim:
1. Guo teaches the method implemented at a communication device, comprising: 
determining a first power for transmitting a signal to a further communication device (UE determines power see paragraph 273); 
determining, based on the first power and a threshold power (transmission is ramped up to a threshold, paragraph 273), a mode of an antenna of the communication 
transmitting, to the further communication device, the signal via the antenna in the determined mode using the first power (UE transmits at determined power see paragraph 273).
2. Guo teaches the method of claim 1, wherein determining the first power comprises: determining the first power based on loss of a path between the communication device and the further communication device (it is inherent that signal quality measurement would be based on path loss, see paragraphs path loss used in power determination see paragraphs 242, 257).  
3. Guo teaches the method of claim 1, wherein determining the mode of the antenna comprises: in response to the first power being below the threshold power, determining the mode of the antenna to be the omnidirectional mode (omnidirectional if beamforming is not used see paragraphs 246, 273); and in response to the first power exceeding the threshold power, determining the mode of the antenna to be the directional mode (directional, i.e. beamforming used if power exceeds threshold paragraphs 247, 273).  
4. Guo teaches the method of claim 1, further comprising: in response to failing to receive, from the further communication, a first feedback to the signal, increasing the first power to a second power; and retransmitting, to the further communication device, 
5. Guo teaches the method of claim 1, wherein transmitting the signal via the antenna in the determined mode comprises: in response to the determined mode being the directional mode, determining, based on a first synchronization signal received from the further communication device, a first direction for transmitting the signal; and transmitting, in the first direction, the signal via the antenna in the directional mode using the first power (synchronization signal used in beamforming see paragraphs 229, 244).  
6. Guo teaches the method of claim 5, further comprising: in response to failing to receive a second feedback to the signal, increasing the first power to a third power; and retransmitting, in the first direction, the signal by the antenna in the directional mode using the third power (transmission is ramped up to a threshold, paragraph 273).  
7. The method of claim 5, further comprising: in response to failing to receive a third feedback to the signal retransmitted in the first direction (transmission is ramped up to a threshold, paragraph 273), determining a second direction based on a second synchronization signal received from the further communication device ( synchronization signal used in beamforming see paragraphs 229, 244); and retransmitting, in the second direction, the signal via the antenna in the directional mode using the first power (if max power is reached without a response beam sweeping would be necessary to find another cell paragraphs 206, 216).  

8. Guo teaches the communication device, comprising: 

at least one processor (processor see figure 2); and 
a memory coupled to the at least one processor (memory figure 2), the memory storing instructions therein, the instructions, when executed by the at least one processor (implementation as program code stored in memory, figure 3 item 312, paragraph 275, 277), causing the network device to perform acts including: 
determining a first power for transmitting a signal to a further communication device (UE determines power see paragraph 273); 
determining, based on the first power and a threshold power (transmission is ramped up to a threshold, paragraph 273), a mode of the antenna of the communication device from an omnidirectional mode (omnidirectional if beamforming is not used see paragraphs 246, 273) and a directional mode, the threshold power being predefined for the omnidirectional mode of the antenna (directional, i.e. beamforming used if power exceeds threshold paragraphs 247, 273); and 
transmitting, to the further communication device, the signal via the antenna in the determined mode using the first power (UE transmits at determined power see paragraph 273).  
9. Guo teaches the communication device of claim 8, wherein determining the first power comprises: determining the first power based on loss of a path between the communication device and the further communication device (it is inherent that signal quality measurement would be based on path loss, see paragraphs path loss used in power determination see paragraphs 242, 257).  

11. Guo teaches the communication device of claim 8, wherein the acts further comprise: in response to failing to receive, from the further communication, a first feedback to the signal, increasing the first power to a second power; and retransmitting, to the further communication device, the signal via the antenna in the determined mode using the second power (transmission is ramped up to a threshold, paragraph 273).  
12. Guo teaches the communication device of claim 8, wherein transmitting the signal via the antenna in the determined mode comprises: in response to the determined mode being the directional mode, determining, based on a first synchronization signal received from the further communication device, a first direction for retransmitting the signal; and transmitting, in the first direction, the signal via the antenna in the directional mode using the first power  (synchronization signal used in beamforming see paragraphs 229, 244).  
13. Guo teaches the communication device of claim 12, wherein the acts further comprise: in response to failing to receive a second feedback to the signal, increasing the first power to a third power; and retransmitting, in the first direction, the signal by the 
14. Guo teaches the communication device of claim 12, wherein the acts further comprise: in response to failing to receive a third feedback to the signal retransmitted in the first direction, determining a second direction based on a second synchronization signal received from the further communication device (synchronization signal used in beamforming see paragraphs 229, 244); and retransmitting, in the second direction, the signal via the antenna in the directional mode using the first power (if max power is reached without a response beam sweeping would be necessary to find another cell paragraphs 206, 216).  

15. Guo teaches the computer readable medium storing instructions thereon, the instructions, when executed by at least one processing unit of a machine, causing the machine to perform the method according to claim 1 (implementation as program code stored in memory, figure 3 item 312, paragraph 275, 277).  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iacono et al (US 2005/0285803) has been cited to show another arrangement alternatively using onmi or directional antennas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 10:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887